Name: Commission Regulation (EEC) No 1413/90 of 28 May 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5. 90 Official Journal of the European Communities No L 136/7 COMMISSION REGULATION (EEC) No 1413/90 of 28 May 1990 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (1) ( c ) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 80 640 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 168 , 1 . 7 . 1988 , p. 7 . (3) OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 136/8 Official Journal of the European Communities 29 . 5 . 90 ANNEX LOT A 1 . Operation No ('): 31 /90 2. Programme : 1989 3. Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 WFP I) 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA1 ) 8 . Total quantity : 12 611 tonnes 9. Number of lots : one 10. Packaging :  in bulk, plus 264 620 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, and 150 needles and sufficient twine (2 m/sack)  marking on the bags, in letters at least 5 cm high : 'ACTION No 31 /90 / ETHIOPIA 0418701 /WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB' 1 1 . Method of mobilization : the Community market 12. Stage of supply (8) : free at port of shipment  fob stowed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  31 . 7 . 1990 18 . Deadline for the supply : -  1 9 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12. 6 . 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 . 6. 1990 at 12 noon (b) period for making the goods available at the port of shipment : 15. 7.  15. 8 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 29 . 5 . 1990, fixed by Commission Regulation (EEC) No 1074/90 (OJ No L 108 , 28 . 4 . 1990, p. 66) 29 . 5. 90 Official Journal of the European Communities No L 136/9 LOT B 1 . Operation No (') : 136/90 2. Programme : 1989 3. Recipient : Ethiopia 4. Representative of the recipient (2) (Europe): Ambassade de l'Ethiopie, Bd. St. Michel 32, B-1040 Bruxelles ; telex 62285 ETH BRU B. (Ethiopia) : Relief and Rehabilitation Commission (RRC), PO Box 5686 Addis Ababa ; cable REHAB, tel . 15 30 11 5 . Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under -II . A.1 ) 8 . Total quantity : 19 000 tonnes 9 . Number of lots : one 10 . Packaging (4) : in bulk, plus  399 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, and 200 needles and sufficient twine  marking on the bags, in letters at least 5 cm high, the month and the year of shipment, followed by : 'ACTION No 136/90 / WHEAT / FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. = Port of landing specified by the recipient :  15. Port of landing (9) ( ,0) : Assab or Massawa 16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 7 . 1990 18 . 1 Deadline for the supply : 10 . 8 . 1990 . 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 12. 6 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 26. 6 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 7 . 1990 (c) deadline for the supply : 24 . 8 . 1 990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N, Arend bÃ ¢timent Loi 120 , bureau 7/58, 200 rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 29 . 5 . 1 990 , fixed by Commission Regulation (EEC) No 1074/90 (OJ No L 108, 28 . 4. 1990 , p. 66) No L 136/ 10 Official Journal of the European Communities 29 . 5. 90 LOT C 1 . Operation Nos ('): 162/90 and 163/90 2. Programme : 1989 3 . Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I) 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5 . Place or country of destination : Morocco 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ) 8 . Total quantity : 16 000 tonnes 9 . Number of lots : one (1 62/90 : 8 000 tonnes ; 163/90 : 8 000 tonnes) 10 . Packaging :  in bulk, plus 336 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, and 175 needles and sufficient twine (2 m/sack)  marking on the bags, in letters at least 5 cm high : 'ACTION N0 162/90 / MAROC 0231902 / BLÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TANGER' 'ACTION N0 163/90 / MAROC 0310700 / BLÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CASABLANCA' 11 . Method of mobilization : the Community market 12. Stage of supply (8) : free at port of shipment  fob stowed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  31 . 7. 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12. 6 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 . 6. 1990 at 12 noon (b) period for making the goods available at the port of shipment : 15. 7.  15 . 8 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (J) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de k Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 29 . 5. 1990, fixed by Commission Regulation (EEC) No 1074/90 (OJ No L 108 , 28 . 4 . 1990, p. 66) 29 . 5 . 90 Official Journal of the European Communities No L 136/ 11 LOT D 1 . Operation No ('): 164/90 2. Programme : 1989 3 . Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 WFP I) 4. Representative of the recipient (2) : see OJ No C 103, 16. 4 . 1987 5. Place or country of destination : Ethiopia 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.1 ). 8 . Total quantity : 20 000 tonnes 9 . Number of lots : one 10 . Packaging :  in bulk, plus 420 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, and 225 needles and sufficient twine (2 m/sack)  marking on the bags, in letters at least 5 cm high : 'ACTION No 164/90 / ETHIOPIA 0248802 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB' 1 1 . Method of mobilization : the Community market 12. Stage of supply (8) : free at port of shipment  fob stowed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  31 . 7 . 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12. 6. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26. 6 . 1 990 at 1 2 noon (b) period for making the goods available at the port of shipment : 15. 7.  15. 8 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 29 . 5 . 1990, fixed by Commission Regulation (EEC) No 1074/90 (OJ No L 108, 28 . 4. 1990, p . 66) No L 136/ 12 Official Journal of the European Communities 29. 5 . 90 LOT E 1 . Operation No ('): 165/90 2. Programme : 1989 3 . Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 WFP I) 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Bangladesh 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II .A.1 ). 8 . Total quantity : 13 029 tonnes 9 . Number of lots : one 10 . Packaging : in bulk 11 . Method of mobilization : the Community market 1 2 . Stage of supply f) (8) : free at port of shipment  fob stowed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  31 . 7 . 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12. 6 . 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 . 6. 1990 at 12 noon (b) period for making the goods available at the port of shipment : 15. 7 .  15. 8 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 29 . 5 . 1990, fixed by Commission Regulation (EEC) No 1074/90 (OJ No L 108, 28 . 4. 1990, p. 66) 29 . 5 . 90 Official Journal of the European Communities No L 136/ 13 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels . The successful tenderer shall supply the following documents on delivery to the beneficiary or its repre ­ sentative :  certificate of origin ,  phytosanitary certificate . (4) The cost of bagging of the goods at destination is borne by the successful tenderer. (5) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210 , 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7 . 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. f) The shipment is foreseen in the vessel with a draught of 32 feet. (8) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. (') The unloading is programmed for Assab. Nevertheless an option between the ports of Massawa and Assab will remain open at the latest until the entry of the vessel into Ethiopian waters . (The port of Massawa can only accomodate ships with a maximum draught of 28 feet and a maximum length of 180 m.) (I0) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in the case of this ship .'